School Districts — Audit of Books Opinion relating to audits of boards of education by State Examiner  Inspector and holding that 70 O.S. 4-31a [70-4-31a] (1961), has not been repealed by 70 O.S. 505.1 [70-505.1] — 70 O.S. 505.13 [70-505.13] (1968), as amended by 70 O.S. 505.4 [70-505.4] [70-505.4], 70 O.S. 505.7 [70-505.7] 70 O.S. 505.8 [70-505.8], 70 O.S. 505.9 [70-505.9] [70-505.9], 70 O.S. 505.13 [70-505.13] (1968). The Attorney General acknowledges receipt of your letter dated April 15, 1968, requesting an opinion on the following matter: 70 O.S. 4-31a [70-4-31a] (1961), reads: "On written directive by the Governor, on written request of the State Board of Education, or on petition in writing signed by one hundred (100) legal voters or by twenty-five per cent (25%) of the legal voters, whichever is the less of such school district, the books and accounts relating to the public funds of any school district shall be examined by the State Examiner and Inspector or by his deputy at State expense if any State monies may be involved and other duties enjoined upon him are not neglected in so doing; and copies of his report of such examination shall be duly fled in the manner provided by law." The 31st Legislature, 1st Session, enacted House Bill No. 521 O.S.L. 1967, Chapter 45, p. 79 (70 O.S. Supp. 1967, 505.1-505.13, [70-505.1] — [70-505.13] Sections). The Act is known as the Oklahoma Public School Audit Law. Section 9 of said House Bill No. 521, supra, reads: "(I) The State Examiner and Inspector shall examine all reports submitted to it and shall determine whether said reports comply with the provisions of this Act. If the State Examiner and Inspector finds that they have not been complied with, he shall notify the local Board of Education and the auditor who submitted said audit report by submitting to them a statement of deficiencies. If the deficiencies are not corrected within ninety (90) days from the date of the statement of deficiencies or within twelve (12) months after the end of the fiscal year of the local district, whichever is later, the State Examiner and Inspector shall make or cause an audit to be made in the manner provided for in Section 8 of this Act.  "(2) If the State Examiner and Inspector in examining any audit report finds an indication of violation of State law he shall, after making such investigation as he deems necessary, consult with the Attorney General; and if after such investigation and consultation he has reason to believe that there has been a violation of State law on the part of any public school said State Examiner and Inspector shall cause appropriate proceedings to be filed. The local Board of Education shall reimburse the State Examiner and Inspector for all amounts advanced by him for the making of such audit." Section 13 of House Bill No. 521, supra, is a general repealer clause which reads: "All laws or parts of laws in conflict herewith are hereby repealed." You then ask: "Has 70 O.S. 4-31a [70-4-31a] (1961), been repealed by House Bill No. 521, supra, as amended by House Bill No. 864, 31st Legislature, 2nd Session?" It is well settled in Oklahoma that a repealing clause of an act of the Legislature which provides that certain sections of Oklahoma statutes which are in conflict with, or inconsistent with provisions of the new act are repealed as may the necessary to make the new act effective, does not repeal sections of the statutes which are not in conflict or inconsistent with the new act. In re Via's Estate, Okl., 295 P.2d 779; Anderson Hotels of Oklahoma v. Baker, 190 F.2d 41 (10th Cir. 1951), certiorari denied,72 S.Ct. 111, 342 U.S. 869, 96 L.Ed. 654.  It does not appear that any action required by 70 O.S. 4-31a [70-4-31a] (1961), is in conflict with the duties set out in House Bill No. 521, supra. At most they are overlapping, but the exercise of one does not preclude the other. This is especially true in light of House Bill No. 864, 31st Legislature, 2nd Session, which amended House Bill No. 521, supra, by deleting the duties imposed by Section 9 of House Bill No. 521.  It is therefore the opinion of the Attorney General that 70 O.S. 431a [70-431a] (1961), has not been repealed by House Bill No. 521, supra, as amended by House Bill No. 864, 31st Legislature, 2nd Session.  (Sam I. Hellman)